                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

AARON PFLUEGER,                  )
                                 )                       Case No. 4:17-cv-03092-JMG-SMB
                                 )
               Plaintiff,        )
                                 )
vs.                              )                               AMENDED FINAL
                                 )                             PROGRESSION ORDER
CREDIT BUREAU SERVICES, INC. and )
AMANDA BARRON,                   )
                                 )
               Defendants.       )

      This matter is before the Court following the ruling on the Plaintiff’s Motion for Partial
Summary Judgment. (Filing No. 41.) Having been ruled upon (Filing No. 56), this case shall
resume progression. Accordingly, the following case progression deadlines are ordered:

        1.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

                a. Nonexpert Witnesses - On or before March 21, 2019: The name, address
                   and telephone number1 of each witness, separately identifying those whom the
                   party expects to present and those whom the party may call if the need arises.

                b. Deposition Testimony and Discovery - The designation of discovery
                   testimony and discovery responses intended to be utilized at trial is not required
                   at this time.

                c. Trial Exhibits - On or before March 21, 2019: A list of all exhibits it expects
                   to offer by providing a numbered listing and permitting examination of such
                   exhibits, designating on the list those exhibits it may offer only if the need
                   arises.

                d. Waiver of Objections. Any and all objections to the use of the witnesses,
                   deposition testimony, discovery responses, or exhibits disclosed pursuant to the
                   above subparagraphs, including any objection pursuant to Fed. R. Civ. P. 32(a)
                   that a deponent is available to testify at the trial, shall be made a part of the
                   pretrial order. Failure to list objections (except those under Fed. R. Evid. 402

        1
          In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other
disclosures and/or documents filed with the Court, redact Social Security numbers, home addresses,
telephone numbers, and other personally identifying information of witnesses, but shall serve an unredacted
version on opposing parties. See NECivR 5.3.

                                                    1
                   and 403) is a waiver of such objections, unless excused by the Court for good
                   cause shown.

       2.     Motions in Limine. Motions in limine (non-Daubert motions) shall be filed on or
before April 11, 2019.

         3.     The Final Pretrial Conference with the assigned magistrate judge is set for April
18, 2019, at 10:00 a.m. It will be held via Internet/Teleconferencing. A separate order will be
entered with Internet/Teleconferencing instructions. (If the parties would prefer to appear in
person for the pretrial conference, please email chambers at bazis@ned.uscourts.gov, copying all
parties. The in-person pretrial conference will be held in my chambers, Suite 2271, Roman L.
Hruska United States Courthouse, 111 South 18th Plaza, Omaha, Nebraska. The final pretrial
conference shall be attended by lead counsel for represented parties.) Counsel shall complete prior
to the pretrial conference, all items as directed in NECivR 16.2.2 By the time of the pretrial
conference, full preparation for trial shall have been made so that trial may begin immediately
thereafter. The pretrial conference will include a discussion of settlement, and counsel shall be
prepared through investigation, discovery and communication with clients and insurers, if any, to
discuss fully the subject of settlement, including realistic expectations about liability, obstacles to
agreement, offers made, and offers which can be made at the conference. Counsel shall be
prepared to make additional offers or proposals for settlement in behalf of their clients at the
pretrial conference, and counsel shall be prepared to make or opine on recommendations for further
negotiations and conferences.

       4.      Mediation and Settlement:

               a. If the parties intend to mediate their dispute, notice of the mediation shall be
                  given to the staff of the assigned magistrate judge's office. The filing of a
                  mediation reference order will terminate pending motions, without prejudice to
                  refiling. If the mediation is not successful, the moving party may reinstate such
                  a motion by filing a written notice to that effect, and the other parties may
                  respond in accordance with the local rules, regarding the date of the notice as
                  reinstating the response/reply time that remained as of the date the mediation
                  reference order was filed.

               b. Not later than two weeks prior to trial, plaintiff or plaintiff's counsel shall
                  serve on Defendant or Defendant's counsel a written, updated settlement
                  proposal. Defendant or Defendant's counsel shall respond in writing to such
                  proposal not later than one week before trial.

               c. Notice of settlement shall be given to the trial judge's office as soon as
                  practicable but in any event in time to avoid summoning a jury. If a case settles
                  and notice of settlement is not given in sufficient time to avoid summoning a
                  jury, assessment of jury costs may – and normally will – be made against a

       2
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.

                                                  2
                   party and/or counsel for one or more of the parties. For purposes of this
                   paragraph, a jury is considered summoned for a trial at noon the business day
                   prior to the designated date of trial.

        5.     A 2-day jury trial is set to commence, at the Court's call, during the week of
October 29, 2019, in Lincoln, Nebraska, before the Honorable John M. Gerrard, United States
District Judge. Unless otherwise ordered, jury selection shall be at the commencement of trial.

        6.      Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

        Dated this 7th day of November, 2018.

                                                     BY THE COURT:



                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                3
